Citation Nr: 1454312	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  10-03 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for arthritis of the cervical spine.

2.  Entitlement to service connection for arthritis of the lumbar spine.

3.  Entitlement to service connection for arthritis of the shoulders.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1945 to February 1947 and from July 1955 to July 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's request to reopen his claims of entitlement to service connection for arthritis of the cervical spine, arthritis of the lumbar spine, and arthritis of the shoulders due to a lack of new and material evidence regarding the claims.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

It is uncertain when VA received all of the service treatment records.  The electronic record indicates that they were received in June 2014; although they include an envelope referring to the "Veterans Administration" thereby suggesting that the records were received much earlier.  Earlier decisions note specific consideration only of the entrance and separation examinations; and the record documents only VA's requests for entrance and separation examinations.  A June 1985 rating decision references the Veteran's June 1959 separation examination report, which is included in the service treatment records added to VBMS in June 2014.  However, the June 1985 decision fails to mention the injuries related to a 1956 in-service automobile accident that the Veteran claims led to his current disabilities.  Inasmuch as relevant portions of the service treatment records were not mentioned in earlier rating decisions, the Board concludes that the bulk of the records, as likely as not were only recently received.

If VA receives or associates with the claims file relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims file when VA first decided the claim, VA must reconsider the claim.  38 C.F.R. § 3.156(c).  In essence, the finality of any previous decision is vitiated by the association of additional, pertinent service department records, and the claim must be reconsidered de novo without regard to the previous denial.  Id.  

As the service department records associated with the claims file in June 2014 are pertinent to the Veteran's claim, the Board finds the finality of the previous denial of the Veteran's claim has been vitiated and has recharacterized the issues on the title page of this decision accordingly.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has maintained for more than thirty years that he started experiencing pain in his shoulders, neck, and back following an automobile accident while on active duty.  The Veteran's service treatment records confirm that he was involved in an automobile accident while on active duty in September 1956 and suffered injuries to his upper extremities as a result.  

The Veteran is competent to report his symptoms of pain in the shoulders, neck, and lower back since the 1956 in-service automobile accident.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Medical evidence of record indicates he has been diagnosed with degenerative changes of the shoulders and the cervical and lumbar spine.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, there is competent evidence that the Veteran has a current disability and some indication that the disability may be associated with active service.  Yet, the record does not contain sufficient information to make a decision on the claim because the Veteran has not been provided a VA examination. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination to determine whether his arthritis of the shoulders and cervical and lumbar spine is as least as likely as not (50 percent probability or greater) the result of an injury during active service.  The examiner must review the claims file before providing the requested opinion, specifically the notations regarding the September 1956 automobile accident included in the Veteran's service treatment records and any subsequent treatment records for pain in the shoulders, neck, and lower back that are included in the claims file.  

In making this determination, the examiner must specifically acknowledge and discuss the Veteran's statements regarding his symptoms of pain in the shoulders, neck and lower back since the in-service automobile accident.  The examiner must also consider that the mere absence of documented treatment for pain cannot be the sole basis for concluding the Veteran has not continuously experienced these symptoms.  

If the requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.

2.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

